By the Court.
The terms of the by-law relied on are conclusive against the defendant. Mere neglect to pay an assessment does not affect the policy, unless it has continued for ten days after notice actually received by the assured, or left at his place of abode or of business. It is only when the assured refuses to pay an assessment, or when “for any other cause ” (than has been abeady specially provided for) the risk is considered unequal or injurious to the company, that the right is reserved to the directors to cancel the policy. . Exceptions overruled